DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 14, and 15 recite that the projector varies a characteristic of the light emitted.  It is not clear what constitutes a characteristic of the light, and the specification provides no explanation as to what is meant by “a characteristic of the light”.  The specification defines what is meant by a parameter of the light, but the limitation “characteristic” is not necessarily synonymous with the limitation “parameter”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher et al. (US 2018/0044109 A1), hereafter referred to as Butcher.
Consider claim 1.  Butcher teaches a refuse vehicle comprising:  a chassis (chassis of 10); a vehicle body (12) supported by the chassis, the vehicle body defining a receptacle for storing refuse; a lift assembly (30) configured to selectively engage a waste container, the lift assembly movable between a first position (fig. 1) and a second position (fig. 3); and a projector (44 and 46; alternatively, headlights) positioned to emit light outwardly away from the refuse vehicle and proximate the lift assembly to define a target area (see figs. 3 and 4 and paragraph [0148]).
Consider claim 2.  Butcher teaches that the projector emits visible light (headlights, see paragraph [0175]) outwardly away from the vehicle body and proximate the lift assembly to define the target area.
Consider claim 3.  Butcher teaches that the projector emits light having a wavelength outside the visible spectrum (infrared, see paragraph [0148]) outwardly away from the vehicle body and proximate the lift assembly to define the target area.
Consider claim 4.  Butcher teaches a processing unit (70, 75) in communication with the projector, the processing unit configured to selectively control the projector to emit light outwardly away from the vehicle body and proximate the lift assembly to define the target area.
Consider claim 5.  Butcher teaches that the target area corresponds to a location within which the lift assembly can extend outwardly away from the vehicle body to engage a waste receptacle wholly positioned within the target area without additional movement of the refuse vehicle (see fig. 5).
Consider claim 6.  Butcher teaches that the projector comprises two lighting assemblies (44 and 46), wherein the two lighting assemblies are spaced apart from one another, each of the two lighting 
Consider claim 7.  Butcher teaches that the two lighting assemblies include a first lighting assembly (44) and a second lighting assembly (46), the first lighting assembly further including a sensor (60 of 44), the sensor being configured to detect an obstacle impeding light emitted by the first lighting assembly and communicate a signal to a processing unit (70, 75) in communication with the first lighting assembly that an obstacle has been detected at least partially outside the target area.
Consider claim 9.  Butcher teaches a sensor (60) in communication with a processing unit (70, 75), the sensor being configured to scan a field of view outward from the vehicle body for refuse containers and communicate a signal to the processing unit when a refuse container has been detected within the field of view (see paragraphs [0180] and [0181]), and wherein the processing unit activates the projector to emit light outwardly from the vehicle body upon receiving the signal (via 62).
Consider claim 10.  Butcher teaches that the projector comprises a first lighting assembly (44) and a second lighting assembly (46), wherein the first lighting assembly is spaced apart from the second lighting assembly, the first lighting assembly being positioned on opposite sides of the lift assembly from the second lighting assembly, and wherein the first lighting assembly emits light outwardly away from the refuse vehicle along a first line, and wherein the second lighting assembly emits light outwardly away from the refuse vehicle along a second line, the first line and the second line defining outer boundaries of the target area (see fig. 5).
Consider claims 11 and 18.  Butcher teaches a refuse vehicle comprising:  a chassis (chassis of 10); a body (12) coupled to the chassis, the body defining a receptacle for storing refuse; a lift assembly (30) coupled to at least one of the body or the chassis; and a refuse container detection system (44 and 46) configured to facilitate detecting when a refuse container is positioned within a target area for engagement by the lift assembly, wherein the refuse container detection system includes a projector 
Consider claim 12.  As best understood in view of the 35 U.S.C. 112 rejection above, Butcher teaches that the refuse container detection system includes a sensor (60) positioned to monitor the target area, a display device (80), and a controller (70, 75), wherein the display device is configured to provide a display of the target area based on a signal received from the sensor, and wherein the controller configured to at least one of provide an indication on the display when the refuse container is in the target area and engageable with the lift assembly (see paragraph [0184]) or control the projector to vary a characteristic of the light emitted thereby when the refuse container is in the target area and engageable with the lift assembly.
Consider claim 13.  Butcher teaches that the light is non-visible light (infrared, see paragraph [0148]), and wherein the controller is configured to provide the indication on the display when the refuse container is in the target area and engageable with the lift assembly (see paragraph [0184]).
Consider claim 14.  As best understood in view of the 35 U.S.C. 112 rejection above, Butcher teaches that the light is visible light (headlights, see paragraph [0175]), and wherein the controller is configured to control the projector to vary the characteristic of the light emitted thereby when the refuse container is in the target area and engageable with the lift assembly.
Consider claim 15.  As best understood in view of the 35 U.S.C. 112 rejection above, Butcher teaches that the refuse container detection system includes a controller (70, 75) configured to at least one of:  automatically activate the projector in response to the refuse vehicle moving at less than a threshold speed or being stopped (see paragraph [0185]); or vary a characteristic of the light emitted by the projector when the refuse container is in the target area and engageable with the lift assembly.
Consider claim 16.  Butcher teaches that the refuse container detection system includes a sensor (60) positioned to acquire data regarding the target area and a controller (70, 75) configured to 
Consider claim 17.  Butcher teaches that the controller is configured to at least one of:  prevent the lift assembly from being activated unless the refuse vehicle is in a park configuration; activate the lift assembly in response to receiving a lift command from a user interface (via 75, 77, and 79); automatically activate the lift assembly in response to determining that the refuse container is within the target area; or autonomously adjust a position of the refuse vehicle relative to the refuse container in response to the refuse container being positioned at least partially outside the target area.
Consider claim 19.  Butcher teaches that the refuse vehicle is operable in a first mode corresponding to a first sized refuse container and a second mode corresponding to a second sized refuse container, wherein the refuse container detection system is configured to adjust the target area to be a first size in response to the first mode being selected and adjust the target area to be a second size in response to the second mode being selected (can be configured with an additional sensor 58, see fig. 8 and paragraph [0177]).
Consider claim 20.  Butcher teaches a refuse vehicle comprising:  a chassis (chassis of 10); a vehicle body (12) supported by the chassis, the vehicle body defining a receptacle for storing refuse; a lift assembly (30) configured to selectively engage a waste container, the lift assembly movable between a first position (fig. 1) and a second position (fig. 3); a projector (62 of 44 and 46) positioned to emit light outwardly away from the refuse vehicle and proximate the lift assembly, the light defining a target area; a camera (60 of 44 and 46) positioned to monitor a field of view outward from the refuse vehicle, the camera configured to detect the light emitted by the projector, wherein the field of view includes the target area (see fig. 5); and a display (80) positioned within the vehicle body and in communication with the camera, the display configured to receive a signal from the camera .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various refuse vehicles and illumination devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652